Citation Nr: 1130435	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left hand disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In June 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is associated with the claims file.  

In January 2010, the Board remanded this claim to the AOJ with instructions to afford the Veteran a medical examination and then readjudicate the claim.  In June 2010, VA afforded the Veteran an adequate examination and in a February 2011 supplemental statement of the case, the AOJ readjudicated the claim.  Thus, there has been substantial compliance with the January 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also remanded issues of entitlement to service connection for scars of the left forearm and calf, migraine headaches, hemorrhoids, residuals of left ear incision and drainage, residuals of a left knee injury, and residuals of a left ankle injury.  Following the development requested by the Board, in a February 2011 rating decision, the RO granted service connection for each of these disabilities.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned for these disabilities.  Accordingly, issues relating to scars of the left forearm and calf, migraine headaches, hemorrhoids, residuals of left ear incision and drainage, residuals of a left knee injury, and residuals of a left ankle injury are no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).


FINDING OF FACT

The competent medical evidence shows that the Veteran has not had a left hand disability at any time since he filed his claim for VA disability compensation benefits.  



CONCLUSION OF LAW

The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in May 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a left hand disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the May 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA notice was provided in May 2006 prior to the currently appealed rating decision in August 2006; thus, this notice was timely.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with a VA examination which addressed whether he had the claimed disability and his contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  

The Veteran contends that service connection is warranted for a left hand disability.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.   

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left hand disability.  Service treatment records appear complete and contain only three reports of symptoms involving the Veteran's left hand, none later than 1988, which was 10 years prior to his separation from service.  None of these service treatment records provide any indication that the Veteran had a chronic condition involving his left hand.  An October 1976 entry documents that the Veteran reported trauma to his left hand resulting from a fall to the ground.  X-rays of his left hand were negative and the impression was trauma of the left 4th and 5th digits.  In July 1977 he reported  small blisters of his hands, knees, calves, and ankle.  A systemic infection was suspected but there is no later reference to the blisters.  The third report is from July 1988 and documents that the Veteran complained of avulsion to the left hand proximal to the 5th digit, approximately one inch long.  Objectively there was a one inch avulsion of the left hand, he had complete range of motion, no tendon damage, but reported a full sensation of the 5th digit.  Assessment was a one inch avulsion of the left hand.  The plan was to soak in betadine for 15 minutes, apply a steri-strip, splint, and betadine ointment, and for him to return to clinic for evaluation / dressing change as needed.  There are no other references to this condition and no indication that this was a chronic condition or left any residual disability.  

Of record is a report of a February 1999 medical examination for the purpose of retirement.  This includes a normal clinical evaluation of his upper extremities.  There is also a document titled "PATIENT PROBLEMS LIST / MEDICATIONS" which has 22 entries, one of which is "Pain in left hand" recorded on October 2, 1976.  These 22 entries correspond to the 22 claims that the Veteran filed in 2006 and appear to be the only basis for this claim.  There are reports of medical examination and medical history during the period between 1976 and his separation from active service in 1999, but none of the medical examinations found a disorder of his left hand and he did not indicate in any report of medical history, including a November 1994 report of medical history, that he had any symptoms or medical condition involving his left hand.  Therefore, the Board finds that the Veteran's service treatment records are evidence against his claim of service connection for a left hand disability because these records show that he had no residuals of any injury or disease involving his left hand and instead show that he had isolated acute conditions in 1976, 1977, and 1988.  

Post service treatment records are associated with the claims file but contain no mention of symptoms, diagnosis, or treatment of the Veteran's left hand.  These records do include notes regarding numerous other reported symptoms.  For example, January 2008 through March 2008 notes from a military medical facility document that the Veteran reported chronic pain of both shoulders, feet, knees, low back, and cervical/upper thoracic back.  These detailed and complete records are evidence against his claim because it follows that, if he had a disability or symptoms of the left hand, he would have at least mentioned it in the context of treatment for these other symptoms.  

Pursuant to the Board's January 2010 remand, VA afforded the Veteran an examination with regard to his left hand in June 2010.  The examiner indicated that he had reviewed the Veteran's claims file. The examiner stated that the Veteran could not recall any history of injury involving his left hand and did not have pain or disability involving his left hand.  He denied treatment for his left hand, denied any history of neoplasm involving his left hand, and denied any flare-ups involving his left hand.  The examiner stated that there has been no treatment for the Veteran's left hand.  He also stated that there were no current symptoms involving his left hand and no effects with regard to his left hand on occupational functioning and activities of daily living.  Objective findings from physical examination included that the Veteran had normal range of motion of all joints of the left hand as well as his left wrist.  Repetitive range of motion of the fingers of his left hand elicited no pain, weakness or limitation of function secondary to repetitive motion.  Motor examination showed symmetric strength.  Sensory examination was normal.  Reflexes were present and symmetric at the biceps, triceps, and brachioradialis.  The diagnosis was a normal left hand with no evidence of left hand disability.  

There are no statements of record from the Veteran elaborating on his claimed left hand disability.  He claimed service connection for pain of his left hand.  His August 2007 Notice of Disagreement provided only that he was filing the Notice of Disagreement as to all issues listed in the August 2006 rating decision.  And, in his May 2008 Substantive Appeal, he contended only that none of the injuries he sustained while serving on active duty from 1973 to 1999 were considered but all were annotated in his medical record.  Thus, his statements are afforded little weight favorable to his claim.  As to his claim of pain of the left hand, the Board concludes that the findings from the June 2010 medical examination, the diagnosis rendered by the examiner that the Veteran had a normal left hand with no evidence of a left  hand disability and the Veteran's reports during the examination, are more probative than his claim of pain of the left hand as to whether he has had a disability of his left hand at any time since he filed his claim for benefits in 2006.  

As indicated above, the claimant currently must have the claimed disability in order for VA to grant service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The preponderance of the evidence shows that the Veteran has not had a disability of his left hand at any time since he filed his claim for benefits in March 2006.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the Veteran has asserted that his symptoms of a left hand disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the left hand (pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left hand disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a left hand disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a left hand disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his upper extremities (including his left hand) were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a left hand disability for several years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1999) and complaints of a left hand disability at the Veteran's VA examination in January 2010 (an 11-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes again that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including bilateral shoulder, bilateral feet, bilateral knees, low back, and cervical/upper thoracic back pain between January and March 2008.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the left hand.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was examined by VA after service in January 2010, he did not report the onset of left hand symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted above, he could not recall any history of a left hand injury and denied any pain, disability, treatment, neoplasm, or flare-ups involving the left hand.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Veteran's inconsistencies in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a left hand disability is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


